Title: To Thomas Jefferson from Tristram Dalton, 19 August 1802
From: Dalton, Tristram
To: Jefferson, Thomas


          
            Sir
            City of Washington 19th August 1802
          
          Last evening I had the pleasure to receive from my long valued Friend E Gerry Esqr, a Letter, accompanied by One for Yourself, which he requests me to enclose and forward to Monticello under my own Cover. This I now have the Honor to do, and embrace the opportunity to pray You to be assured that
          I am, with the highest Respect, Sir, Your obliged, and most obed. hble. Servt
          
            Tristram Dalton
          
        